Citation Nr: 1035873	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
diskectomy and fusion with stenosis, currently rated 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
sensory neuropathy of the left lower extremity, currently rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on three separate periods of active duty, the 
first from July 1975 to April 1977; the second from January 1989 
to September 1989; and the third from June 1990 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, denied the Veteran's claims for increased 
evaluations for cervical diskectomy and fusion with stenosis 
(currently rated 30 percent disabling) and residuals of sensory 
neuropathy of the left lower extremity (currently rated 20 
percent disabling).

In May 2009, the Veteran and his representative appeared at the 
RO to present oral testimony in support of his claim at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing has been associated with the 
Veteran's claims file for review by the Board.

In October 2009, the Board remanded the case to the RO, via the 
Appeals Management Center, for further evidentiary and procedural 
development, including a VA medical examination to assess the 
current severity of the service-connected orthopedic and 
neurological disabilities at issue.  The Board notes that the 
requested examinations were conducted in January 2010 and that 
these examinations, along with the additional evidentiary 
development undertaken by the RO, is in substantial compliance 
with the Board's remand instructions and therefore no further 
development in this regard is required.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

Following the aforementioned development, the RO readjudicated 
the claims and, in a May 2010 rating decision/supplemental 
statement of the case, affirmed the 30 percent and 20 percent 
evaluations respectively assigned to the Veteran's service-
connected cervical diskectomy and fusion with stenosis and 
residuals of sensory neuropathy of the left lower extremity.  The 
case was returned to the Board in June 2010 and the Veteran now 
continues his appeal.


FINDINGS OF FACT

1.  Cervical diskectomy and fusion with stenosis is currently 
manifested by subjective complaints of chronic neck and shoulder 
pain, with pain on repetitive use and forward cervical spine 
flexion limited to 20 degrees, but with no evidence of spinal 
cord compression or unfavorable ankylosis of the cervical spine, 
or clinical findings that approximate unfavorable ankylosis of 
the cervical spine.

2.  Residuals of sensory neuropathy of the left lower extremity 
are currently manifested by subjective complaints of neuropathic 
pain and burning sensations affecting the length of the left leg, 
but with no objective evidence of radiculopathy, impaired gait, 
muscle atrophy, foot drop, or loss of motion indicative of at 
least moderately severe incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation above 30 percent for cervical 
diskectomy and fusion with stenosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5241 (2009). 

2.  The criteria for an evaluation above 20 percent for residuals 
of sensory neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist.

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the Veterans Claims Assistance of Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless VA 
shows that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.   However, in the recent case 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  The Supreme Court held 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  Therefore, 
the Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the Court 
noted that to overcome the presumption of prejudice associated 
with a pre-adjudicatory notice error, VA must persuade the 
reviewing court that the purpose of the notice was not frustrated 
and that this may be done by demonstrating 1) that the claimant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed, 2) 
that a reasonable person could be expected to understand from the 
notice what was needed to substantiate the claims or 3) that the 
benefit could not be awarded as a matter of law.  See also 
Sanders, 487 F.3d at 889 (reiterating examples noted in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005) (outlining VCAA notice requirements).  

The current appeal stems from the Veteran's application to reopen 
his claim for a rating increase for cervical diskectomy and 
fusion with stenosis and residuals of sensory neuropathy of the 
left lower extremity, which was received by VA on July 28, 2005.  
In response to his claim, VCAA notice letters were dispatched to 
the Veteran in August 2005, July 2008, and December 2009,  with 
the July 2008 letter fully addressing the notice requirements 
enumerated in Vazquez-Flores, as well as discussing how VA 
assigned degree of disability and the effective date of a 
compensation award, as prescribed in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thereafter, the claim on appeal was 
readjudicated in a May 2010 rating decision/supplemental 
statement of the case.  The Veteran received adequate notice and 
therefore there is no prejudice to his claim in this regard.  In 
any case, neither the Veteran nor his representative has made any 
assertion that there has been any defect in the timing or content 
of the VCAA notification letters associated with the current 
appeal.

The Board also concludes VA's duty to assist has been satisfied.  
Pertinent VA medical records regarding the Veteran's treatment 
for his cervical spine disability and neurological disability of 
his left lower extremity for the period from 2004 - 2009 have 
been obtained.  Additional written and oral statements for this 
time period from the Veteran regarding his subjective accounts of 
the severity of his relevant symptoms were also obtained and 
associated with the evidence.  Otherwise, since the time of the 
evidentiary development undertaken in compliance with the Board's 
October 2009 remand, the Veteran has not referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.  

The Board notes that the Veteran's post-service treatment records 
reflect that he has not worked since his discharge from active 
duty in March 1994, and that he reported drawing income from VA 
compensation and Social Security Administration (SSA) disability 
benefits since that time.  Although his SSA records are not 
currently associated with the evidence, because these absent 
records would be relevant only for showing the state of the 
Veteran's cervical spine disability and neuropathy of his left 
lower extremity for the period in the mid-1990s, when he filed 
for SSA disability benefits, the Board finds that there is no 
prejudice to the Veteran to adjudicate his claim for a rating 
increase for these disabilities without considering these absent 
SSA records as they would not be useful for showing the degree of 
impairment produced by the cervical spine disability and 
neuropathy of his left lower extremity for the time period 
pertinent to the current appeal (i.e.,  July 2004 to the 
present).  Furthermore, the Board notes that neither the Veteran 
nor his representative have referenced his SSA records as being 
relevant to the claims or records that he wanted VA to obtain on 
his behalf.  Therefore, the Board does not find it necessary to 
remand this case to obtain these outstanding SSA records.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Pursuant to his claim for a rating increase filed in July 2005, 
the Veteran was afforded VA medical examinations of his cervical 
spine and left lower extremity's neurological system in November 
- December 2005, December 2007 - January 2008, and January 2010, 
to determine their present state of impairment.  Although the 
reviewing examiners either did not have access to the Veteran's 
claims file or did not present sufficient clinical observations 
to adequately rate these disabilities during VA examinations 
conducted prior to January 2010, the Veteran's claims file was 
definitely available and reviewed by the examiners who conducted 
the January 2010 medical examinations.  It is thus reasonable to 
conclude that the findings and conclusions presented in the 
January 2010 VA examination reports were based, in part, on the 
historical context presented in the prior examinations of record, 
as well as the other evidence of record extant up to January 
2010.  Therefore, further examination or opinion is not needed on 
the increased rating claims on appeal because the findings 
obtained at the January 2010 examinations are sufficient for the 
Board to adjudicate the matters at issue.  The Board thus 
concludes that the medical examinations conducted in January 2010 
are adequate for adjudication purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate Diagnostic Codes identify the various 
disabilities.  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in self-
support.  38 C.F.R. § 4.10 (2009).  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1 (2009).  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
in evaluating impairment of the body as a whole, or of the 
psyche, or of a system or organ of the body, considering the 
effects of the disability upon the person's ordinary activity and 
conditions of daily life, including employment, 38 C.F.R. § 4.10 
(2009).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

(a.)  Entitlement to an increased evaluation for cervical 
diskectomy and fusion with stenosis, currently rated 30 percent 
disabling.

The Veteran's service-connected cervical spine disability is 
rated under the criteria provided in 38 C.F.R. § 4.71a, 
Diagnostic Code 5241 for limitation of motion due to spinal 
fusion. 

The criteria for rating all spine disabilities are set forth in a 
General Rating Formula for Diseases and Injuries of the Spine.  
The criteria contained therein provide that these disabilities 
are to be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration of 
separate ratings for orthopedic and neurological manifestations) 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

		Unfavorable ankylosis of the entire spine, assign a 100 
percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, 
assign a 50 percent rating.

		Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion 
		of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of 
		the entire thoracolumbar spine, assign a 40 percent 
rating.

		Forward flexion of the cervical spine 15 degrees or less; 
or, favorable 
		ankylosis of the entire cervical spine, assign a 30 
percent rating.

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; 
or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed 
lordosis, or abnormal kyphosis, assign a 20 percent 
rating.

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the 
cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height, assign a 
10 percent rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest 
five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months, assignment of a 60 percent 
evaluation is warranted.

With incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, 
assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months, 
assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months, 
assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2009).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, an adequate VA examination should include 
medical determinations regarding whether the affected joint or 
joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom, and 
whether pain could significantly limit functional ability during 
symptomatic flare-ups or when the joint is used repeatedly over a 
period of time.  These determinations should, if feasible, be 
portrayed in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups beyond that 
clinically demonstrated.

The pertinent evidence includes private medical records dated 
2004 - 2005, which show treatment for the Veteran's complaints of 
sharp neck pain with paresthesias (i.e., numbness and tingling) 
in the C-5 nerve root distribution extending from his neck and 
shoulders down both upper extremities and into his fingers, 
associated with his service-connected cervical diskectomy and 
fusion with stenosis, from which he obtained some partial relief 
with a prescription of the anti-seizure medication Neurontin.    

VA examination in November 2005 shows that the Veteran complained 
of chronic aching, soreness, and tenderness in and across his 
upper back and neck, with occasional paresthesias in both upper 
extremities and hands, associated with his cervical fusion, which 
were aggravated with repetitive use and changes in weather.  The 
Veteran denied having any other flare-ups or incapacitating 
episodes.  No assistive devices were required to help him 
ambulate.  Physical examination shows tenderness, soreness, and 
pain on palpation of his neck at the site of the fusion.  He was 
able to forward flex to 35 degrees, backward extend to 15 
degrees, laterally flex to 45 degrees, bilaterally, and laterally 
rotate to 45 degrees, bilaterally, with pain at the extremes of 
motion.  As per DeLuca, repetitive use caused increased aches, 
pains, soreness, tenderness, and fatigability, but no other 
changes were noted on examination and any other changes in range 
of motion were deemed by the examiner to be speculative.  
Examination of his neck revealed a non-tender surgical scar that 
was asymptomatic and without tenderness, adherence, irregular 
texture, or ulcerativeness.  The scar was not inflamed, 
edematous, discolored, or keloided, nor was it disfiguring or 
productive of any limitation of motion.  The diagnosis was 
postoperative cervical fusion.   

Private medical reports dated 2005 - 2006 show that the Veteran 
was prescribed a transcutaneous electrical nerve stimulation 
(TENS) unit to treat his neck and shoulder symptoms associated 
with his cervical disability.  The records also reflect that he 
was prescribed Neurontin and the narcotic painkiller Vicodin for 
his symptoms.

VA examination in December 2007 shows that the Veteran complained 
of persistent aches, pain, tenderness, and soreness in his neck, 
with pain radiating down his left upper extremity associated with 
his service-connected cervical spine disability.  Examination 
revealed pain, tenderness, and neck muscle spasm.  Range of 
motion testing revealed forward flexion to 20 degrees, backward 
extension to 10 degrees, lateral flexion to 25 degrees 
(bilaterally), and lateral rotation to 40 degrees (bilaterally), 
with no additional decrease in range of motion with repetition 
and no reported history of symptomatic flare-ups or 
incapacitating episodes in the past year.  X-rays revealed 
bridging osteophytes in the entire cervical spine with fusion of 
the C3-C5 vertebral bodies.  Paravertebral soft tissues were 
normal and no definite acute fractures were identified.  Moderate 
to severe foraminal narrowing was present in the upper cervical 
spine at C2-C3 and C3-C4.  The impression was diffuse bridging 
osteophytes in the entire cervical spine with fusion of the C3-C5 
vertebral bodes and foraminal narrowing at C2-C3 and C3-C-4, 
although examination ruled out the presence of ankylosing 
spondylitis.  The final diagnosis was degenerative disc disease 
(DDD) of the cervical spine, status-post fusion.

VA outpatient notes dated December 2007 to November 2009 show 
that the Veteran was treated for headaches and chronic 
neuropathic neck and shoulder pain and limitation of cervical 
spine motion associated with DDD and degenerative joint disease 
(DJD) of the cervical spine, status post three prior surgeries 
(including cervical laminectomy and fusion), which did not 
apparently respond to prescriptions of Neurontin or the narcotic 
painkillers Percodan or Oxycontin.  The Veteran used a TENS unit.  
MRI of his cervical spine in October 2008 revealed post-surgical 
changes of the cervical spine with fusion of the C3-C5 vertebrae 
and post-laminectomy changes and focal myelomalacia within the 
cervical cord at the C7 level, but with no significant spinal 
canal or neural foraminal stenosis or cord compression indicated.  
Electromyographic (EMG) study in December 2008 revealed chronic 
ulnar neuropathy of the left lower extremity unrelated to the 
cervical spine disability, as no evidence of left cervical 
radiculopathy was detected.

At a May 2009 hearing before the Board, the veteran testified, in 
pertinent part, that his cervical spine disability produced 
headaches, constant pain, and limited mobility of his neck, which 
required him to turn his entire body to look in the direction of 
anything requiring his attention.  He stated that this interfered 
with his ability to operate a motor vehicle, although he was 
still able to operate one albeit in a limited capacity.  He was 
unable to wear shoes with laces because he could not look down to 
tie his own shoes, and his neck disability limited his field of 
vision, causing him to occasionally bump into persons and objects 
that escaped his view.

The report of a January 2010 VA examination shows, in pertinent 
part, that the Veteran complained of chronic neck and shoulder 
pain with muscle spasm associated with his cervical spine 
disability.  MRI revealed focal myelomalacia within the cervical 
cord at the C7 level, but without significant spinal canal or 
neural foraminal stenosis or nerve root, fiber, or cord 
compression.  The Veteran was unable to perform physical work 
requiring repetitive use of his neck.  Range of motion testing 
revealed forward flexion to 20 degrees, backward extension to 20 
degrees, lateral flexion to 20 degrees (bilaterally), and lateral 
rotation to 40 degrees, bilaterally, with increased pain on 
repetitive use.  No symptomatic flare-ups or episodes of 
incapacitation in the past year due to the Veteran's cervical 
spine disability were reported.  The final diagnosis was post-
operative cervical spine fusion.  

The Board has considered the aforementioned evidence.  For the 
Veteran to meet the criteria for a 40 percent evaluation for 
cervical diskectomy and fusion with stenosis, which is the next 
higher schedular evaluation above the 30 percent rating currently 
assigned, the objective evidence must demonstrate unfavorable 
ankylosis of the entire cervical spine, or disabling symptoms 
that more closely approximate unfavorable ankylosis.  In this 
regard, the evidence clearly demonstrates that the Veteran has 
forward flexion of his cervical spine to at least 20 degrees, and 
also possesses motion of his cervical spine on all other planes 
of motion.  Even factoring any additional imitation of motion due 
to pain, per DeLuca and 38 C.F.R. §§ 4.40, 4.45, the Board does 
not find that the evidence indicates a level of restricted motion 
that more closely approximates unfavorable ankylosis as 
contemplated in the criteria for a 40 percent evaluation.  
Unfavorable ankylosis, by definition, means that the Veteran's 
entire cervical spine is essentially immobilized in a position of 
fixed flexion or extension, and the ankylosis produces one or 
more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the coastal margin on the abdomen; 
dyspnea or dysphagia; alantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  

The medical evidence pertinent to the period at issue shows no 
objective finding of any of the aforementioned symptoms.  There 
is no nerve root or spinal cord compression associated with the 
Veteran's cervical spine disability.  Although the Veteran does 
experience some difficulty because of his limited line of vision, 
he is still able to walk and operate a motor vehicle, albeit in a 
limited capacity.  No difficulties with mandibular motion, 
respiration, or digestion are demonstrated.  Therefore, the Board 
cannot concede that the present state of the Veteran's cervical 
spine disability more closely approximates the criteria for a 40 
percent evaluation on the basis of unfavorable ankylosis.  
Furthermore, as the clinical records do not demonstrate the 
actual presence of IVDS with neurological involvement associated 
with DDD of the cervical spine, consideration of the criteria for 
rating the spine disabilities based on incapacitating episodes 
due to IVDS is not warranted.

In view of the foregoing discussion, the Board concludes that the 
evidence does not support the Veteran's claim for an increased 
evaluation above 30 percent for his service-connected cervical 
diskectomy and fusion with stenosis.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of this claim, the benefit-of-the-doubt doctrine does not 
apply, and the appeal in this regard must therefore be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to an increased evaluation for residuals of 
sensory neuropathy of the left lower extremity, currently rated 
20 percent disabling.

The Veteran's residuals of sensory neuropathy of the left lower 
extremity are rated 20 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, which provides ratings for 
paralysis of the sciatic nerve.  The criteria of Diagnostic Code 
8520 provide, as relevant, that moderate incomplete paralysis of 
the sciatic nerve is rated 20 percent disabling; moderately 
severe incomplete paralysis of the sciatic nerve is rated 40 
percent disabling; and severe incomplete paralysis of the sciatic 
nerve, with marked muscular atrophy, is rated 60 percent 
disabling.  Complete paralysis of the sciatic nerve, where the 
foot dangles and drops, with no active movement possible of 
muscles below the knee, and flexion of knee weakened or (very 
rarely) lost, is rated 80 percent disabling.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function. With partial 
loss of use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The clinical evidence for the period at issue, from July 2004 to 
the present, includes VA and private treatment and examination 
reports and his oral testimony from his May 2009 hearing, which 
show, collectively, that the Veteran's sensory neuropathy of the 
left lower extremity is manifested by subjective complaints of a 
burning sensation in the entire length of his left leg, from his 
left hip down to his foot, with a sensation that the limb would 
"give out," accompanied by loss of feeling and sensory 
perception.  The condition was treated with Neurontin and 
narcotic pain medication, but with which only limited relief was 
obtained.  Motor examination indicated some loss of sensation in 
the left lower extremity with essentially normal gait, except for 
a mild abnormality noted only on toe walking, manifested by a 
slight limp and roll on the left foot.  No foot drop was present 
and the veteran was able to heel and toe walk.  Muscle 
examination did not reveal asymmetry of strength or any 
asymmetric atrophy or loss of muscle tone of the left leg as 
compared with the right.  No bowel or bladder incontinence or 
dysfunction was indicated, although the Veteran did report some 
impairment in his ability to perform sexually with his spouse.  
The reports did not indicate any outward physical signs of motor 
or sensory peripheral neuropathy or radiculopathy, and EMG and 
nerve conduction velocity (NCV) studies conducted in January 2008 
and January 2010 also revealed normal clinical findings, with no 
evidence of radiculopathy, which the examiners opined to mean 
that it was less likely than not that there was any actual 
increase or worsening of the Veteran's sensory neuropathy.  
Objectively, the examinations also conclusively determined that 
the Veteran's sensory neuropathy of the left lower extremity was 
not manifested by symptoms that were representative of, or 
analogous to moderately severe incomplete paralysis of the left 
sciatic nerve, much less severe incomplete paralysis or complete 
paralysis with foot drop, loss of active movement below the left 
knee, or weakened knee flexion or loss of knee flexion.

In view of the foregoing clinical evidence, the Board concludes 
that the objective medical evidence does not demonstrate that the 
Veteran's sensory neuropathy of the left lower extremity is 
manifested symptoms that more closely approximate the criteria 
for the next higher rating of 40 percent for moderately severe 
incomplete paralysis of the sciatic nerve.  His claim for rating 
increase in excess of 20 percent for this disability must 
therefore be denied.  Because the evidence in this case is not 
approximately balanced with respect to this issue, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Extraschedular consideration

The Board finds that there is no evidence of an exceptional or 
unusual disability picture associated with the Veteran's service-
connected cervical diskectomy and fusion with stenosis and 
residuals of sensory neuropathy of the left lower extremity, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  As previously 
discussed, the clinical evidence establishes that the Veteran's 
service-connected neurological disability of his left lower 
extremity and his cervical spine disability, by themselves, do 
not produce a greater impact on his occupational capacity that 
renders impractical the criteria contemplated by the applicable 
rating schedule as contained in 38 C.F.R. § 4.71a.  Although the 
evidence indicates that the Veteran is unable to engage in 
certain physical motions associated with work activities, this in 
itself does not demonstrate marked interference with employment 
such that the applicable rating schedule is rendered inadequate 
to rate the orthopedic and neurological disabilities at issue.  
Furthermore, the clinical evidence does not demonstrate that his 
neurological disability of his left lower extremity and his 
cervical spine disability required frequent hospitalization.  The 
Veteran is also demonstrably able to attend to his daily 
activities of living and operate a motor vehicle, albeit on a 
limited basis, and so the Board concludes that the levels to 
which his neurological disability of his left leg and his 
cervical spine disability presently interfere with his ability to 
do so are adequately contemplated in the criteria of the 
applicable rating schedule and the respective 20 percent and 30 
percent evaluations assigned to each for the period at issue.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the 
Board is not required to discuss the possible application of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2009).  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An increased evaluation above 30 percent for cervical diskectomy 
and fusion with stenosis is denied.

An increased evaluation above 20 percent for residuals of sensory 
neuropathy of the left lower extremity is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


